EXHIBIT PricewaterhouseCoopers LLP Chartered Accountants PricewaterhouseCoopers Place 250 Howe Street, Suite 700 Vancouver, British Columbia Canada V6C 3S7 Telephone +1 Facsimile +1 CONSENT OF INDEPENDENT AUDITORS We hereby consent to the incorporation by reference in this Registration Statement on Form F-10/A – Amendment no. 1 of Baja Mining Corp. of our report dated March 26, 2010, relating to the consolidated financial statements and the effectiveness of internal control over financial reporting which appears in the Company’s Annual Report on Form 40-F for the fiscal year ended December 31, 2009 filed on March 29, 2010. /s/ PricewaterhouseCoopers LLP Chartered
